Title: From George Washington to John Adams, 27 August 1790
From: Washington, George
To: Adams, John



Sir,
New York, August 27th 1790.

Being very desireous of obtaining such aids and information as will enable me to form a just opinion upon the subject of the enclosed paper, in case the events therein mentioned should take place; I have taken the liberty to submit it to you for your consideration, requesting that you will favor me with an opinion thereon. With very great esteem & regard I am Sir, Your most Obedt Hbe Servt

Go: Washington

